 UNITED MAINTENANCE & MANUFACTURING CO.United Maintenance&Manufacturing Co., Inc.andUnited Steelworkers of America,AFL-CIO-CLC.Case 6-CA-6941November 1, 1974DECISION AND ORDEROn the basis of a charge filed by United Steelwork-ers of America, AFL-CIO-CLC, hereafter referredto as the Union, on August 29, 1973, and an amend-ed charge filed on October 26, 1973, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 6, issued acomplaint against United Maintenance & Manufac-turing Co., Inc., hereinafter referred to as Respon-dent, on October 29, 1973. The complaint alleges thatRespondent violated Section 8(a)(5) and (1) of theAct by refusing to recognize and bargain with theUnion and by unilaterally instituting changes in wag-es, hours, and terms and conditions of employmentsince on or about August 13, 1973. Respondent filedan answer to the complaint on November 8, 1973, inwhich it admitted certain of the allegations, but de-nied the commission of any unfair labor practices.On February 26, 1974, the parties entered into astipulation to transfer this proceeding to the Boardwherein they agreed that certain documents wouldconstitute the entire record herein,' waived all imme-diate proceedings before an Administrative LawJudge, and submitted this case directly to the Boardfor it to make findings of fact and conclusions of lawand issue its Decision and Order. On March 11,1974, the Board approved the stipulation and set adate for the parties to file their briefs. Thereafter,briefs were timely filed by all the parties.The Board has considered the entire record herein,as stipulated to by the parties, as well as their briefs,and makes the following findings of fact and conclu-sions of law:1.THE BUSINESS OF THE EMPLOYERUnited Maintenance & Manufacturing Co., Inc., isaWest Virginia corporation engaged in the repair ofmining equipment at a facility it operates in Morgan-town, West Virginia. During its first 5 months of op-eration, it performed services in the amount of$130,000 for companies each of which annually pro-duces and ships goods and materials valued in excessof $50,000 directly out of States wherein said enter-'The parties agreed that the charge, amended charge, complaint, answerto the complaint, and the stipulation of facts constitute the entire record inthis case529prises are located. The parties stipulated, and wefind, that Respondent is, and at all times materialherein has been, an employer engaged in commerceor an industry affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe partiesstipulated,and we find, that the Unionis,and at all material times has been,a labor organi-zation within the meaning of Section2(5) of the Act111.THE UNFAIR LABOR PRACTICESA. FactsUntil March 28, 1973,2 United Electric & MachineCompany, Inc. (hereinafter referred to as Electric),was engaged in the business of repairing miningequipment at the same facility now being utilized byRespondent. On January 3, the Union was certifiedastheexclusivebargainingrepresentativeofElectric's employees in the following unit:All production and maintenance employees, in-cluding truckdrivers and helpers, of the Employ-er at its Morgantown, West Virginia location;excluding office clerical employees and guards,professional employees and supervisors as de-fined in the Act.Thereafter, the Union and Electric engaged in col-lective-bargaining negotiations, but were unable toagree upon a contract. On March 28, all of the em-ployees went out on strike and commenced picket-ing.Although the strike and picketing continued intothe summer, Electric hired no replacements.As of March 27, the day before the strike, Electricwas utilizing 38 employees in the certified unit. Ap-proximately six of these employees worked under thesupervision of Falbo, a part-owner of Electric, andthe remaining employees worked under the supervi-sion of Lowell Cowell, who had no ownership inter-est in Electric. As described more fully below, afterthe transfer of ownership to Respondent, Cowell andhis family became the sole shareholders and Falbocontinued on as a supervisor without any ownershipinterest.In July 1973, Respondent was incorporated inWest Virginina with Lowell Cowell, his wife, and hisfather as the sole shareholders. On August 7, Re-spondent purchased all of Electric's personal proper-ty,machinery, and equipment. On August 9, Respon-dent purchased all Electric's accounts receivable and2Hereinafter all dates refer to 1973 unless otherwise specified214 NLRB No. 31 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork in progress, and arranged to take over the leasewhich Electric had on the real property.Even before the purchase and sale agreement de-scribed above had been consummated, however, Re-spondent, on August 6, offered employment to 21 ofElectric's 38 striking employees by means of a formletter. That letter informed them, in essence, that Re-spondent would be opening at Electric's formerworksite on August 13; it set out the names ofRespondent's officers; and it requested individualsinterested in working for the Company to call LowellCowell, Respondent's president and general manag-er.There was no indication in the letter as to whatterms and conditions of employment Respondent in-tended to offer. Since Respondent intended to hireno more than 21 employees, it did not initially publi-cize its interest in hiringemployees beyond sendingout the letters to the individuals noted above, nor diditoffer employment to any other individuals.On the morning of August 13, the date the Re-spondent planned to commence operations, only thesupervisorypersonneland clericals appeared forwork; none of the individuals who were sent the let-tersdescribed above presented themselves. Thatsame day the Union requested Respondent to recog-nizeand bargain with it. Respondent refused and hascontinued to refuse, giving asitsreasonthat theUnion has never been selected by its employees torepresent them. Throughout thistime,theUnioncontinued its picketing.Since no employees appeared for work during theweek of August 13, the only work performed thatweek was performed by supervisory personnel. How-ever, on August 18, Respondent succeeded in obtain-ing atemporary restraining order against the Union'scontinued picketing of its worksite from the CircuitCourt of Monongalia County, West Virginia. TheUnion thereupon ceased its picketing while it ap-pealed the order. The following Monday, August 20,Respondent employed its first employee, an individ-ual who had not previously been employed by Elec-tric, at unilaterally instituted terms and conditions ofemployment which were more favorablein severalrespects than were those Electric had provided.In the days that followed, the Respondent hiredmore employees, some of whom had previouslyworked for Electric, and some of whom had not.Thus, by August 24, it had four employees, two ofwhom were former Electric employees (old) and twowho were not (new); by August 28, it had 10 employ-ees, 7 old and 3 new; by August 31, it had 13 employ-ees, 8old and 5 new; by September 7, it had 14 em-ployees, 9 old and 5 new;' and by September 21,3The day before,September 6, Respondent for the first time advertised inRespondent had hired 15 employees, 9 old and 6new.On September 17, the Union was successful in get-ting the temporary restraining order against its pick-eting dissolved by the Supreme Court of Appeals ofthe State of West Virginia, and it consequently re-sumed its picketing on September 22.4 Thereafter,three of the Respondent's employees who had previ-ously worked for Electric, and one who had not, ter-nunated their employment. As a result, Respondentonly had 11 "active" 5 employees as of September 23,6 old and 5 new. From that date up until the time ofthe stipulation in this case, the breakdown of old andnew employees was as follows: October 5 (6 old-6new); October 9 (6-5); October 10 (6-6); October 23(6-7);November 6 (6-8); November 19 (6-8); No-vember 26 (6-9); December 7 (6-8); January 7, 1974(7-8); January 8, 1974 (8-8); January 30, 1974 (8-7).Meanwhile, on September 17, Respondent filed apetition seeking a Board election to determine if itsemployees wanted representation. However, on No-vember 6, the Acting Regional Director for Region 6dismissed Respondent's petition on the ground that itwas "blocked" by the complaint he had issued in thepresent proceeding. Respondent appealed the dis-missalof its petition to the Board, but the Boardsustained the dismissal by telegraphic order datedDecember 27.B. Contentions of the PartiesGeneral Counsel and Charging Party contend thatRespondent is a "successor employer" to Electric,that as such it succeeded to Electric's bargainingobligation, and that, by failing and refusing to bar-gain since onor about August 13, the Respondentviolated Section 8(a)(5) and (1) of the Act. They fur-ther contend thatsincethe Respondent clearly in-tended to fill its complement of employees with indi-viduals who had previously been employed by Elec-tric, for whom the Union had only recently beencertified as exclusive bargaining agent. Respondentwas obligated to consult with the Union before ef-fecting changes in the terms and conditions of em-ployment that had been provided by Electric; andtheMorgantown newspapers for shop personnelto fill itsintended comple-ment of 21employees4 The parties'stipulation of facts statesthat the Union's strike andpicket-ing "was caused, continued and prolonged" by Respondent's refusal to rec-ognize and bargain and by its unilateral institution of differentterms ofemploymentGeneral Counsel and Charging Partyassert thatthe four employeeswhose employmentwas terminated on September 21 and 22 ceased workingin sympathy with the Union's strike and outof respect for itsresumedpicketing,and therefore remained "employees"of RespondentWe discussthat contentioninfraFor our purposeshere,we use "active"to distinguishthose whocontinued working during the picketing from those, if any, whoceased theiremployment to support the Union's concerted activity UNITED MAINTENANCE & MANUFACTURING CO.531that by its failure to do so and by unilaterally insti-tuting different terms on August 20, Respondent in-dependently violated Section 8(a)(5) and (1) of theAct. And finally, General Counsel contends that theRespondent's aforementioned violations had the ef-fect of prolonging the existing strike, thereby trans-forming it into an unfair labor practice strike as ofAugust 13.Charging Party separately argues that the Respon-dent committed an independent violation of Section8(a)(1) in bypassing the Union and dealing with theemployees individually in offering 21 of them em-ployment by means of the August 6 letter.Respondent essentially contends that it should notbe held to have succeeded to the bargaining obliga-tions of the predecessor because, during the bulk ofthe time since it commenced operations, its workforce has been made up primarily of new employeeswho have never expressed any desire to be repre-sented by the Union.agreement with Wackenhut. Of the 42 guards thathad previously been employed by Wackenhut,Burnsretained 27 and brought in 15 of its own guards fromother locations. Shortly after Burns commenced op-erations, the union requested it to honor its contractwith the predecessor, but Burns refused. The Su-preme Court reversed the Board's decision to the ex-tentthat it held Burns to be bound by thepredecessor's collective-bargaining agreement, but itenforced so much of the Board's decision as heldBurns to have succeeded to the bargaining obligationof the predecessor. The Court stated:, . . where the bargaining unit remains un-changed and a majority of the employees hiredby the new employer are represented by a re-cently certified bargaining agent there is littlebasis for faulting the Board's implementation ofthe express mandates of §8(a)(5) and §9(a) byordering the employer to bargain with the in-cumbent union. [406 U.S. at 281.]C. Discussion and ConclusionWe are faced with essentially two issues on theforegoing facts: (1) Were the nature of Respondent'soperations and the indentity of its work force suffi-ciently similar to those of its predecessor, Electric, soas to have continued the Union's presumption of ma-jority status against Respondent under our "succes-sor employer" doctrine? and (2) did Respondenthave an obligation to bargain with the Union, evenprior to hiring any employees, with regard to its ini-tial terms and conditions of employment?For the reasons set forth below, we find that Re-spondent did succeed to the bargaining obligationsof Electric, on and after August 28, when a majorityof its complement of employees consisted of formerElectric employees. However, we do not find thatRespondent had any obligation to bargain with theUnion over the initial terms of employment which itunilaterally instituted on August 20.1.SuccessorshipWe take our guidance in this area from the Su-preme Couit's decisioninN. L.R B v. Burns Interna-tional Security Services, Inc.6 In that case, Burns tookover a contract to perform security services whichhad previously been performed by Wackenhut. Only4 months earlier the Board had certified the union asexclusive representative of the Wackenhut employeesfor purposes of collective bargaining,and the unionhad since negotiated a 3-year collective-bargaining6 406 U S 272 (1972)We find the same considerations present in thecase before us. The parties stipulated to the facts thatthe Respondent is performing the same operations,usingthe very same facilities, and serving some of thevery same customers as Electric. Respondent, fur-ther,does not question the continued appropriate-ness of the certified unit. Finally, it is clear from theparties' stipulation that, at least from August 28 toOctober 5, a majority of the Respondent's employeeswere individuals who had previously worked in thecertifiedunitof the predecessor.'The Respondent would have us distinguish theBurnscase on grounds that (1) here the Union doesnot have an outstanding collective-bargaining agree-ment with the predecessor; (2) there was a substan-tial hiatus between March 28, when the predecessor'soperations ceased as a result of the Union's strike,and August 13, when Respondent commenced oper-ations; (3) here Respondent did not employ a majori-ty of the predecessor's employees; and (4) it was onlyfor a few days that a majority of its own employeecomplement consisted of former Electric employees.We will discuss these contentionsseriatim.The fact that the Union here did not have a collec-'General Counsel and the Unionassert that former Electricemployeesalso remainedin the majority after October 5, inasmuchas three formerElectric employees ceased their employment on September 21 and 22 insympathywith the Union's cause and out of respectfor the Union's picketlinewhich was reestablished on September22, and thatthese individualsthereforeretained theirstatus as"employees" of the Respondent TheCharging Partyfurther assertsthat a fourth employee, who had not previ-ously worked for Electricbut wasa brother of one of thethree employeesreferred to immediately above,also ceased work on September21 in sympa-thy with the Union's cause Although theRespondent does not challengethese assertions, they are not a part of the stipulatedrecord,and we cannottherefore properlyconsider them 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive-bargaining agreement with Electric at the timeRespondent took over does not relieve the Respon-dent of the obligation to bargain. As the Court statedinBurns:8 "The source of its duty to bargain with theunion is not the collective-bargaining contract butthe fact that it voluntarily took over a bargainingunit that was largely intact and that had been certi-fied within the past year." Here, Respondent, on andafter August 28, employed more than a majority ofits substantially complete work complement out ofthe predecessor's work force, and otherwise contin-ued substantially the same operations. Under thesecircumstances, the Board has long held, for reasonsof stability in industrial relations, that the presump-tion of the Union's continuing majority status duringits certification year remains operative and that thenew employer or successor-employer has the samebargaining obligations as the predecessor during thisperiod. As the Supreme Court noted with approval inBurns,406 U.S. at 279:It has been consistently held that a mere changeof employers or of ownership in the employingindustry is not such an "unusual circumstance"as toaffect the force of the Board's certificationwithin the normal operative period if a majorityof employees after the change of ownership ormanagementwere employed by the precedingemployer. [Citations omitted.]We further find no significance in the fact thatElectric had not been operating for approximately4-1/2 months when the Respondent took over opera-tions. It is true that the Board has sometimes reliedupon a substantial hiatus between the termination ofthe predecessor's operations and the commencementof the new employer's operations in finding that thenew employer did not succeed to the predecessor'sobligation to bargain.' But in those cases the hiatusarose in the context of the predecessor's ceasing op-erations for economic reasons (frequently because ithad failed financially and had fallen into the handsof creditors), whereupon the business was purchasedby a new employer who commenced operations afterhaving made, or while in the process of making, sub-stantial changes in the management and organiza-tion, product line, equipment, or customers of thepredecessor's operations. In those cases, then, theBoard relied on the hiatus in operations as one ofmany factors pointing to such a substantial transfor-mation in the nature of the predecessor's operationsthat a real question was presented, by the combina-tion of circumstances, as to the employees' desireswith regard to representation. That a hiatus in opera-tions is ordinarily material only where there havebeen substantial other changes is reflected in caseswhere the hiatus in operations was even greater thanthat present here, and yet the Board found that thenew employer succeeded to the obligations of thepredecessor because operations were continued bythe new employer substantially unchanged.1°Unlike the cases referred to above in which theBoard relied on a hiatus in operations as one ofmany factors in finding that the new employer couldreasonably question the union's continuing represen-tative status, we see nothing in the circumstances ofthe hiatus here which would provide any basis forchallenging the Union's majority status during theterm of the certification year. Here the hiatus result-ed from the employees' strike, not from theEmployer's decision to cease operations. In the lattersituation the employees' desires with regard to repre-sentation under the new employer may be ambigu-ous at best, particularly where the new employer hasinstituted changes in operations. However, where, ashere, the hiatus in operations was caused by a strikein which the vast majority of employees participated,it is clear that throughout the term of the strike theUnion still enjoyed the support of the employees.This is especially true in this case where none of the21 employees who were offered employment by Re-spondent on August 6 accepted it and returned towork prior to the state court's injunction against theUnion's picketing. In view of the foregoing, and es-pecially since operations under Respondent contin-ued substantially unchanged and the certified unitremained intact, we find nothing in the circum-stances of the hiatus here which provides any basisfor the Respondent to question the Union's represen-tative status during the operative period of the certifi-cation year."Respondent's reliance on the fact that it did notretain a majority of the predecessor's employees isalso misplaced. Under circumstances, as here, wherethe new employer continues operations substantiallyunchanged and the bargaining unit continues intact,the Board has traditionally held that the new em-ployer succeeds to the predecessor's bargaining obli-gations when a majority of the new employer's workcomplement is determined to have come from the8 406 U S. at 287"o See e g , CG Conn , Lid, a wholly onned subsidiary of Cron ell Colher'See, eg,Georgetown StainlessMfg, Corp,198 NLRB 234 (1972) (3-and MacMillan, Inc,197 NLRB 442 (1972) (where therewas a completeweekhiatus),Gladding Corporation,192 NLRB 200 (1971) (over 2-monthcessation of operations for approximately 4-1/2 months, and where subtitan-hiatus),Diamond NationalCorporation,133 NLRB 268 (1961) (nearly 2-rally limited operations were engaged in for several additional months)month hiatus)" C G Conn, Ltd, supra UNITED MAINTENANCE & MANUFACTURING CO.predecessor's bargaining unit.12 And the Board has sofound even in cases where the new employer com-menced operations on a substantially diminishedscale and consequently employed less than a majori-ty of the employees in the predecessor's bargainingunit." Thus, under circumstances where operationsunder the new employer have not been changed inany substantial way, the standard for determiningthe new employer's obligations to bargain with theunion representingthe employees of the predecessoris not, as Respondent contends, the percentage of thepredecessor's total complement that the new employ-er retains, but the percentage of the new employer'swork force which had previously worked for the pre-decessor in the bargaining unit, 1412 See generallyGoldberg,The Labor Law Obligations of a Successor Em-ployer,63 Nw U L Rev 735 (1969) at 793, fn 197, and accompanyingdiscussion in text13See, e g,The Northwest Glove Co, Inc,74 N LRB 1697 (1947) (workforce reducedfrom 105 to 25),KrantzWire & Mfg Co97 NLRB 971(1952) (work forcereduced from25 to 8at time bargainingobligation heldto have attached,although later increasedto 25againwith the addition of17 new employees), enfdsub nomN L R B v Albert Armato,199 F 2d 800(CA 7, 1952),JohnsonReady Mix Co,142 NLRB 437 (1963) (work forcereduced from83 to 56,36 of whom worked in thepredecessor's bargainingunit),Rohlik, Inc,145 NLRB 1236 (1964) (new employer's work force ofbetween 35 and 40 employees constitutedapproximately one-third ofpredecessor's work force in bargaining unit),WesternFreight Association,172 NLRB303 (1968) (work force reduced from 500 to 110 and yet theBoard found new employer to have succeededto the labor obligations of thepredecessor)In the latter decision,the Boardstated at 305The acquisitionof the physicalassetsof the predecessor by the succes-sor is not a determinative factor But, wherethemajority of the employ-ees hiredby the employer are former employees of the predecessor,doingessentially the same work,a successor relationship obligating the suc-cessor to bargain with the representativeof the predecessor's employeeshas been found even though the successor'semployeecomplement issmaller than its predecessor's [Footnotesomitted andemphasis sup-plied.]14However,one should not lose sightof the fact thatthe Board, in de-termining a newemployer's obligationto bargain withthe union whichrepresented the predecessor's employees,does not rely on anyone factorexclusively,but looks to all the factorswhich might have anyrelevance on(I) the continuity of the employingindustry, and (2) employees' desires withregard to continued representationConsequentlythe Board in certaincases has found that the new employer did notsucceed tothe bargainingobligation of the predecessor,even though the newemployer hired most ofits employees from the bargaining unit of thepredecessor because othercircumstances were present whichprovided groundsfor questioning theunion's majority status or the continuityof the employing industry See, e g ,AtlanticTechnical ServicesCorporation,202 NLRB 300 (1973),enfd 86LRRM2182 (C A D.C, 1974) (where thenew employer took over only aminuscule part of the predecessor'sbargaining unit, and theseemployeesnever had an opportunity to express themselves on union representationbecause they had been accreted into the largerbargaining unit by agreementof the parties),Lincoln Private Police,Inc, asSuccessor to Industrial SecurityGuards,Inc,189 NLRB717 (1971) (where theBoard found, after consider-ing all the circumstances of the newemployer's operations,that the newemployer was operating an entirely new and independent business enter-prise)in this latter case, the Board stated at 720While we donot mean toimply by our decision hereinthat succes-sorship can never be found wherethe new employeracquires less thanthe predecessor's entire business,or hires less than amajority of thepredecessor employer's workforce-indeed the Board has held other-wise in prior cases [Footnote omitted]-we dorequire in such circum-stances that other sufficient criteria existwhich, in balance,warrant afinding that there has been no basic changein the employing industry533Although the Court was not presented the issue inBurns,since the number of former Wackenhut em-ployees retained by Burns sat(sifted both standards,it is clear that the Court was using as its standard therelative composition of the work force actually hiredby the new employer. Thus, the Court stated at 406U.S. at 281:But where the bargaining unit remains un-changed anda majority of the employees hired bythe new employerare represented by a recentlycertified bargaining agent there is little basis forfaulting the Board's implementation of the ex-press mandates of §8(a)(5) and §9(a) by orderingthe employer to bargain with the incumbentunion [Emphasis supplied.]And the Courtstated at 406U.S. at 279:It has been consistently held that a mere changeof employers or of ownership in the employingindustry is not such an "unusual circumstance"as to affect the force of the Board's certificationwithin the normal operative periodif a majorityof employees after the change of ownership or man-agement were employed by the preceding employer.[Emphasis supplied.]Further evidence that the Court was using the newemployer's work complement in determining whethersufficient former unit employees have been retainedto require the new employer to bargain with the certi-fied bargaining representative comes in the contextof the Court's discussion of when a new employerhas an obligation to bargain over the fixing of itsinitial terms. Thus, the Court stated that ordinarily anew employer is free to set initial terms on which itwillhire the employees of a predecessor, and ex-plained why in the very next sentence at 406 U.S. at295:.. , it may not be clear until the successor em-ployer has hired his full complement of employ-ees that he has a duty to bargain with a union,since it will not be evident until then that thebargaining representative represents a majorityof the employees in the unit as required by §9(a)of the Act. . . .On the other hand, where as in the present case there has been no substan-tial change in the employing industry and the only real change is in the sizeof the employee complement, we see no reason to require the bargainingrepresentative to prove its majority status anew where the new employerretains as amajority ofits smaller work complement,employeesfrom thepredecessor's bargaining unit and where,as here,it is still within the certifi-cationyearN L R B v Albert Armato and Wire & Sheet Metal Spec ialtiCo,199 F 2d 800 (C A 7. 1952),Makela Welding, Inc, and Kemp Welding,Inc v N L R B387 F 2d 40 (C A 6, 1967), enfg 159 NLRB 964 (1966) 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear from the context that the "majority" therereferred to by the Court was to be determined fromthe new employer'swork complement,15Finally, Respondent's contention that it was onlyfor a few days after August 28 that a majority of its15 SeeN L R B v Polytech, Incorporated,469 F 2d 1226. 1230 (C A 8,1972), enfg 186 NLRB 984 (1970)In his dissent,MemberKennedy reliesto a large extent on certain language by the SupremeCourt in itsdecision inHoward JohnsonCompanyvDetroitLocal JointExecutive BoardHotel andRestaurantEmployeesand Bartenders,International Union,AFL-CIO,94 SCt 2236, 2244, (1974), whichseems on its face to suggestthat the Courtrequiresthat a majorityof the predecessor's employeesbe retained by thenew employer in order forthere to besufficient continuityin the identity ofthe business entity for the new employer to be held to the predecessor'slabor obligationsHowever,the Courtthere was addressingitself to laborobligations under Sec 301, relating to the circumstances under which a newemployer willbe held bound by the grievance-arbitration clause in thepredecessor's contractThe Courtitself said in that samedecision at 2243In9The questionwhetherHoward Johnsonis a "successor" is simply notmeaningful in the abstract Howard Johnsonisof coursea successoremployer inthe sense that it succeededto operationof a restaurant andmotorlodge formerlyoperatedby the GrissomsBut the real questionin each of these"successorship"cases is,on the particular facts, whatare the legal obligations of the newemployer to the employees of theformer owner or their representativeThe answer to this inquiry re-quires analysis of the interests of the newemployer and the employeesand of the policies ofthe labor lawsin light of the facts of each caseand the particular legal obligation which is at issue,whether it be theduty to recognize and bargain with the union, the duty to remedy un-fair labor practices, the duty toarbitrate,etcThereis, and can be, nosingle definition of "successor" which isapplicablein every legal con-textA new employer, in other words, may be a successor for somepurposes and not for othersThus, while the Court may have beenindicatingin itsHoward Johnsondecision that it will require a showing that a majorityof the predecessor'semployees have been retainedby the allegedsuccessorbefore it will hold anew employer to be bound by an arbitrationclause in thepredecessor'scontract,we do not read that decision as announcing a departure from thediffering requirementapplicable todetermining the existenceof a duty tobargainNothinginHowardJohnsonindicates a disposition on the part ofthe Courtto depart from itsBurnsdoctrine in which theCourt found acontinuing duty to bargain"if a majority of employeesafter the change inownership or management were employedby the preceding employer" It isworth noting in this regard that inBurnsthe Courtdidnotimpose contrac-tual obligations on the successor, just as it didnot impose contractual arbi-tral requirementson the employerinHowardJohnsonItneverthelessdidimpose a duty to bargain inBurns,as we are doing here In ourview, sucha distinctionis supportable,in that the entrepreneurial considerations whichthe Court gavegreat weight inBurnsmay well have been deemed sufficient-ly importantso as to militate against imposinga full set of contractuallyinherited requirements on the new owner or operator of a businessexcept invery limited kinds of casesYet the statutorypolicies favoringemployeerights to be representedcollectively may well be construed by the courts-and surelyby thisBoard whoseduty it is toimplement thosefacets of publicpolicy-to be more significant than considerationsof purely private con-tract lawThus the somewhat less stringent requirement ofBurnsseemsto us quiteproperly tobe the appropriate one for deciding representationalrights, eventhough theCourt hasestablished a more stringent test for determining con-tractual rights in a Sec 301proceeding See alsoZim's Foodliner, inc vN L R.B,495 F 2d 1131 (C A 7, 1974)We would also distinguishN L R B v John Stepp's Friendly Ford, Inc338 F 2d 833 (C A 9, 1964),andInternational AssociationofMachinistsDistrict Lodge 94, AFL-CIO, v N L R B,414 F 2d 1135 (C A D C. 1969),cited byMember Kennedy in his dissent Unlike the circumstances here inboth of those cases the new employer's work complementwas not composedof a majorityof employeesthat had comefrom the predecessor's bargainingunitwork complement was composed of former Electricemployees is contradicted by the facts stipulated toby the parties. From the data provided therein relat-ing to dates of hire and termination of the employeeswho had previously worked for Electric and thosewho had not, it is clear that, at least from August 28to October 5, a majority of Respondent's work com-plement had previously worked in the Electric certi-fied bargaining unit.Moreover, even assuming,ar-guendo,that the Respondent's work force composi-tion changed on and after October 5, that would stillnot affect our determination to issue a bargainingorder to remedy Respondent's unlawful refusal tobargain before that time.Consequently, we find that Respondent succeededto the bargaining obligations of Electric on and afterAugust 28, when a majority of its work force wascomposed of former Electric employees from the cer-tified unit.162.Prior obligation to bargainWhile we have found above that Respondent satis-fied all the requisite elements for succeeding to thebargaining obligations of Electric at least by August28, there remains the issue of whether Respondenthad any obligation to bargain with the Union evenprior to that date. The complaint alleges Respondentto have succeeded to the bargaining obligations ofthe predecessor since on or about August 13, the datewhich Respondent announced, in its letter to the 21employees, that it intended to commence operations,and the same date on which the Union requestedRespondent to bargain. Accordingly, the complaintalleges that Respondent violated Section 8(a)(5) and(1) of the Act in refusing to bargain with the Unionsince that date, and by subsequently instituting itsinitialterms and conditions of employment withoutfirst consulting with the Union." For the reasons de-veloped below, we find that Respondent had no obli-gation to bargain prior to August 28.In the context of discussing a new employer's obli-gation to bargain over the setting of initial terms, theSupreme Court inBurnsgave us some general guide-lines as to when the bargaining obligation attaches:16Mahela Welding, Inc, and Kemp Welding, inc,159 NLRB 964 (1966),enfd 387 F 2d 40 (C A 6, 1967), where the Board found the new employerto have succeeded to the bargaining obligations of the predecessor undercircumstances similar to those present here17As noted earlier, Charging Party additionally contends that Respon-dent independently violated Sec 8(a)(1) of the Act by its conduct on August6 in sending the form letter offers of employment to 21 of the striking 38Electric employees It vigorously contends that this conduct bypassed andundermined the Union However since this contention goes beyond theallegations in the complaint,we cannot properly consider it UNITED MAINTENANCE & MANUFACTURING COAlthough a successor employer is ordinarilyfree to set initial terms on which it will hire theemployees of a predecessor, there will be in-stances in which it is perfectly clear that the newemployer plans to retain all of the employees inthe unit and in which it will be appropriate tohave him initially consult with the employees'bargaining representative before he fixes terms.In other situations, however, it may not be clearuntil the successor employer has hired his fullcomplementof employees that he has a duty tobargain with a union, since it will not be evidentuntil then that the bargaining representative rep-resents a majority of the employees in the unit asrequired by §9(a) of the Act, 29 U.S.C. § 159(a).[406 U.S. 272 at 294-295.]We recently had occasion to consider these stan-dards inSpruce Up Corporation 11andAnita Shops,Inc.,d/b/a Arden's.19InArden's,the new employerannounced to the employees of the predecessorabout 2 weeks prior to takeover that it had purchasedthe operations and that it intended to retain them asits own employees. A few days prior to takeover thenew employer addressed a letter to the union repre-senting the predecessor's employees, wherein it indi-cated itsintentionto retain the predecessor's employ-ees and recognize and bargain with the union uponbeing requested to do so. The new employer furtherindicatedin its letter,however, that it was not legallyobligated to adopt the terms of the predecessor's con-tract and that, pending negotiations, it would installthe terms and conditions of employment that it hadin effect at other locations. The union did not receivethe letter until the date of takeover, and did not re-spond untilsome2 weeks later when it requested thenew employer to continue in effect the terms prevail-ing under the predecessor. On the date of takeover,the new employer, consistent with its announced in-tention asset out inits letter to the union, offeredeach employee, as he appeared for work, employ-ment under its prevailing terms of employment(which were less favorable to the employees thanthose prevailing under the predecessor) on a take-it-or-leave-it basis. All the employees accepted.On those facts, a majority of the Board held thatthe new employer was free to institute the new termsof employment on the date of -takeover without bar-gaining with the union. In so concluding, the majori-ty considered it significant that the new employerhad not committed itself or misled the employeesinto believing that it would continue the terms and18 209 NLRB 194 (1974)i9 211 NLRB 501 (1974)535conditions of the predecessor. Therefore, the majori-ty reasoned, the new employer was not changingterms, but instituting its initial terms, as it was free todo unilaterally since the union had not requested itto bargain up till that point.20InSpruceUp,the successor-employer told theunion, almost a month before it was scheduled totake over operations, that it intended to retain all ofthe incumbent employees, but at the same time toldthe union that it intended to provide less advanta-geous commission rates. The great bulk of the incum-bent employees refused to accept employment onthose terms, and instead commenced picketing. Thesuccessor eventually filled out his work complementwith former employees who crossed the picket linesand other individuals who had not worked for thepredecessor. The majority of the Board held that thenew employer had not committed any violation insetting its initial terms without consulting with theunion, since only subsequently did it become clearthat a majority of its work force would be composedof individuals who had worked in the certified bar-gaining unit of the predecessor. The Board majoritystated thereAlthough, at the February meeting, Fowler[the new employer] expresseda general willing-nessto hire the barbers employed by the formeremployer, he at the same time indicated that hewas going to be paying different commissionrates.Fowler thereby made it clear from the out-set that he intended to set his owninitial terms,and that whether or not he would in fact retainthe incumbent barbers would depend upon theirwillingness to accept those terms. When an em-ployer who has not yet commenced operationsannouncesnew terms prior to or simultaneouslywith his invitation to the previous work force toaccept employment under those terms, we donot think it can fairly be said that the new em-ployer "plansto retainallof the employees inthe unit," as that phrase was intended by theSupreme Court. The possibility that the old em-ployees may not enter into an employment rela-tionship with the new employeris a real one, asillustrated by the present facts. Many of the for-mer employees here did not desire to be em-ployed by the new employer underthe terms setby him-a fact which will often be operative,and which any new employer must realisticallyanticipate. Since that is so, it is surely not "per-fectly clear" to either the employer or to us that20Member Fanning,though agreeing with the result inArden's,did so fordifferent reasonsMember Penello,for the reasons set forth in his dissentwould have found a refusal to bargain concerning initial terms and condi-tions of employment 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe can "plan to retain all of the employees in theunit" under such a set of facts.Applying the above precedent to the facts here, wefind that here, as much as inSpruce Up,itwould bepure speculation to say that, without question, a suf-ficient number of those offered employment wouldhave accepted it, so as to have established theUnion's continuing representative status, but forRespondent's refusal to recognize and bargain withthe Union. True, here there was no indication thatRespondent intended to condition employment onthe acceptance of less favorable terms, as was thecase inSpruce Up.But here it is equally clear that theemployees would not accept an offer of the sameterms of employment provided by the predecessor, asevidenced by the fact that they had been striking thepredecessor for over 4 months in order to improvethose terms. Indeed, the very duration of the strikemakes it likely that some of the 21 individuals of-fered employment may no longer have been avail-able for employment for one reason or another.Nor is there any evidence that Respondent's im-proved terms, initiated on August 20, were any moreacceptable to the striking Electric employees. Thus,there is no indication in the record whatsoever thatthe only reason the Union continued its picketingwas because Respondent refused to recognize andbargainwith it. Instead, it seems likely thatRespondent's improved terms on August 20 wentonly part of the way in meeting the Union's demandsagainst the predecessor, Electric, which resulted inthe original strike.For the foregoing reasons, we do not believe thatthere is sufficient evidence here that a majority of thepredecessor's employees would unquestionably com-pose Respondent's work force at any time prior toAugust 28, when it actually hired a majority, and wetherefore do not find that Respondent had any obli-gation to bargain prior to that date. Similarly, as inArden's, supra,there is no evidence that Respondentchanged the terms and conditions of employment,which we have already found it was free to set onAugust 20, at any time after its obligation to bargainwith the Union attached on August 28. Accordingly,we shall dismiss so much of the complaint as allegesthat Respondent was obligated to bargain with theUnion when the Union requested it to do so on Au-gust 13, and was obligated to consult with the Unionprior to establishing its initial terms on August 20.212iMembers Fanning and Penello would also find that Respondent wasobligated to bargain with the Union when it was requested to do so on andafter August 13 including bargaining over the initial terms of employmentoffered by Respondent Under their interpretation of the applicableBurns"plans to retain" language, excerpted above, they would find a successorIV. REMEDYHaving found that Respondent violated Section8(a)(5) and (1) of the Act by refusing to recognizeand bargain with the Union on and after August 28,1973, we shall order it to cease and desist therefromand, affirmatively, to bargain with the Union uponrequest.General Counsel contends that the employees'economic strike against Electric was transformedinto an unfair labor practice strike against Respon-dent by Respondent's unlawful refusal to recognizeand bargain with the Union. When faced with a simi-lar contention inSpruce Up Corporation, supra,weemployer obligated to bargain with the representative of the predecessor'semployees as soon as it manifests an intent to look primarily to thepredecessor's unit employees to fill its work force For a more detailedexposition of their individual positions, see their separate dissents inSpruceUp Corporation, supraand their dissent inThe Boeing Company.214 NLRBNo 32 (1974)Notwithstanding their disagreement here with the decision'sfailure to find Respondent obligated to bargain with the Union over theinitial terms of employment on and after August 13, and to provide anappropriate remedy therefor, they join in the remedy provided sincetheydonot have a majority for their positionLike Chairman Miller and Member Jenkins, Members Fanning and Pe-nello disagree withMember Kennedy that successor status depends onwhether a majority of the predecessor's employees are retained by the suc-cessorHowever,theybelieve, as the Court said inHoward Johnson, supra,that successorship "requires analysis of the interests of the new employerand the employees and of the policies of the labor laws in light of the factsof each case and the particular legal obligation which is at issue,"and thatemployee complement is but one factor among many to be consideredAccordingly, they do not believe that in every case there must be an abso-lute majority of the predecessor's employees before a duty to bargain can befound See their separate dissents inSpruce Up Corporation, supra,and theirdissent inBoeing. supra, Polytech, Incorporated,186 NLRB 984 (1970), enfd469 F 2d 1226 (C A 8 1972)Chairman Miller and Member Jenkins interpret the Supreme Court's lan-guage inBurnsas requiring more than a mere showing of a manifestation ofintention on the part of the new employer to retain all the former unitemployees they interpret this language in context as also requiring thatthere he some substantial likelihood that those offered employment willaccept it on the terms offered by the new employer See their positions asexpressed in the majority decision inSpruce Up Corporation, supraTheirreason for so interpretingBurnsto require that this additional element bepresent is that they do not believe the Supreme Court intended to impose onthe new employer an obligation to bargain prior to takeover under circum-stances where, after takeover, the new employer has actually hired less thana majority of its work force from the predecessor's complement For pre-sumably in the latter situation the new employer would not have an obliga-tion to bargain after its employee complement has been established, sincethe presumption of the continuing majority status of the union has been lostby the relative makeup of its work force Consequently any prior bargain-ing would arguably be subject to attack under Sec 8(a)(2) of the Act, sinceitwould amount to recognition and bargaining with a union which did nothave majority status or even the presumption of same with respect to theemployer's "employees -Accordingly, Chairman Miller and Member Jenkins are of the view thatthe onlyusefulstandard for determining a new employer's obligation tobargain with the representative of the predecessor's employees prior to com-mencing operations is on the basis of (I) how many employees of the prede-cessor are not only offered employment by the new employer but actuallyaccept it thereby becoming the new employer's "employees" for purposesof Sec 8(a)(5) of the Act (see Member Jenkins' partial dissent inChentrocACorporation,151NLRB 1074, 1085 (1965) ), and (2) from the date when asufficient number of the former unit employees who have been offered em-ployment, clearly manifest their acceptance of same and their availabilityfor work, so that from that date it is clear that a majority of the employer'swork complement will be composed of former unit employees UNITED MAINTENANCE & MANUFACTURING COadopted the Administrative Law Judge's recommen-dation that the individuals who had withheld theirservices from the new employer could not be treatedas unfairlabor practice strikers because they hadnever become"employees" of the new employer."Although inSpruce Upwe ultimately ordered the re-spondent to offer immediate reinstatement to certainof the former employees who had previously uncon-ditionally offered to return to work (on the rationalethat these employees would have been offered em-ployment and clearly would have accepted it were itnot for the respondent's unlawful refusal to bargain),such a remedy is not warranted here since there is noevidence that any of the 21 former Electric employ-ees offered employment by Respondent ever ten-dered an unconditional offer to return to work.23CONCLUSIONS OF LAW1.UnitedMaintenance & Manufacturing Co.,Inc., isan employer engaged in commerce or opera-tions affecting commerce within the meaning of theAct.2.Since January 3, 1973, the Union has been theexclusive representative of the following employeespursuant to Board certification:All production and maintenance employees, in-cluding truckdrivers and helpers, of the Employ-er at its Morgantown, West Virginia location;excluding office clerical employees and guards,professional employees and supervisors as de-fined in the Act.3.On and after August 28,1973, UnitedMainte-nance succeeded to the bargaining obligations of itspredecessor,United Electric & Machine Company,Inc., under the foregoing certification,and has sincethat date violated Section 8(a)(5) and(1) of the Actby refusing to recognize and bargain with the Unionas the exclusive representative of its employees in the22We leave to the compliance stage of this proceeding any issue withregard to the four employees who allegedly withheld their services fromRespondent out of respect for the Union's resumed picketing on September22. These employees would of course be entitled to reinstatement upon theirunconditional offer to return to work if it is established that they terminatedtheir employment in support of the Union's concertedactivitysince theywould then have taken on the status of unfair labor practice strikers23Members Fanning and Penello would order Respondent to offer rein-statement to the 21 employees to whom it originally offered employment onAugust 6 As noted earlier,they believe that Respondent was obligated torecognize and bargain with the Union when the Union requested it to do soon August 13 and,accordingly,they believe that, had Respondent honoredits bargaining obligation,the 21 former Electric employees offered employ-ment would have accepted it and returned to work For the same reasons.Members Fanning and Penello would also order Respondent to place thenames of the 17 employees not offered employment on August 6 on a pref-erential hiring list537above-described unit.4.The foregoing is an unfair labor practice affect-ing commerce within the meaning of the Act.5.All other complaint allegations, not specificallyfound above, are hereby dismissed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board hereby orders that the Respondent,UnitedMaintenance&ManufacturingCo., Inc.,Morgantown,West Virginia,its officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with UnitedSteelworkers of America,AFL-CIO-CLC, as the ex-clusive bargaining representative of the followingunit.All production and maintenance employees, in-cluding truckdrivers and helpers, of the Employ-er at its Morgantown, West Virginia location;excluding office clerical employees and guards,professional employees and supervisors as de-fined in the Act.(b) In any like or related manner, interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, loin, orassist the above-named Union, or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, and to engage inother concerted activities guaranteed by Section 7 ofthe Act, for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of theAct:(a)Upon request, bargain with the above-namedUnion as the exclusive representative of the employ-ees inthe unit defined above with respect to wages,hours, and other terms and conditions of employ-mentand, if an agreement is reached, embody it in asigned contract.(b) Post at its Morgantown, West Virginia, plantcopies of the attached notice marked "Appendix. 24Copies of said notice, on forms provided by the Re-gional Director for Region 6, after being duly signedby Respondent's representative, shall be posted by24 In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board - 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBERKENNEDY,dissenting:Ido not believe Respondent was obligated to bar-gain with the Union because "there was plainly nosubstantial continuity of the identity in the workforce" afterRespondent began operation of theplant.Howard Johnson Company v. Detroit LocalJoint Executive Board, Hotel and Restaurant Employ-ees and Bartenders, International Union, AFL-CIO,94 S.Ct. 2236 (1974).In theHoward Johnsoncase, the Supreme Courtheld inapplicable its decisions inWiley25 andBurns 26to a situation in which the new operator hired only 9of a total of 53 employees of the predecessor. Undersuch circumstances, the Court held that the new em-ployer could not be compelled to arbitrate by theunion representing the predecessor's employees. Un-like dissenting Justice Douglas, the majority foundno significance in the fact that the "business contin-ued without interruption at the same location, offer-ing the same products and services to the same pub-lic,under thesamename and in thesamemanner,with almost the same number of employees." Themajority opinion stated (94 S.Ct. at 2244):This continuity of identity in the business enter-prise necessarily includes, we think, a substantialcontinuity in the identity of the work force acrossthe change in ownership.TheWileyCourt seem-ingly recognized this, as it found the requisitecontinuity present there in reliance on the"wholesale transfer"of Interscience employees toWiley.Ibid.This view is reflected in the empha-sismostof the lower courts have placed onwhether the successor employer hires a majority ofthe predecessor's employeesin determining the le-gal obligations of the successor in §301suits un-derWiley.[Footnote omitted.] This interpreta-tion ofWileyis consistent also with the Court'sconcern with affording protection to those em-ployees who are in fact retained in "the transl-tion from one corporate organization to anoth-er" from sudden changes in the terms and con-ditions of their employment, and with its beliefthat industrial strife would be avoided if theseemployees' claims were resolved by arbitrationrather than by "the relative strength . . . of thecontending forces." 376 U.S., at 549, 84 S.Ct., at914, quotingUnited Steelworkers v.Warrior &Gulf Navigation Co.,363U.S. 574, 580.. .(1960). At the same time, it recognizes that theemployees of the terminating employer have nolegal right to continued employment with thenew employer, and avoids the difficulties inher-ent in the union's position in this case. Thisholding is compelled, in our view, if the protec-tion afforded employee interests in a change ofownership byWileyis to be reconciled with thenew employer's right to operate the enterprisewith his own independent labor force.Since there was plainly no substantial continuityof identity in the work force hired by HowardJohnson with that of the Grissoms, and no expressor implied assumption of the agreement to arbi-trate, the courts below erred in compelling theCompany to arbitrate the extent of its obligationsto the former Grissom employees. Accordingly, thejudgment of the Court of Appeals must be reversed.[Emphasis supplied.]Reversed.Turning to the facts in the instant case, it appearsthat Respondent never had in its employ more than 9of the 38 former employees of Electric at any timeprior to the hearing.27Plainly there is no substantialcontinuity of identity in the work force hired by Re-spondent with that of the predecessor Electric.There is no substantial continuity of identity of thework force when the new employer hires a small mi-nority of the predecessor's employees. Respondent'swork complement has never comprised as much as27 The record reflects the following with respect to Respondent's employ-ment complement of employees on various datesAugust 24 4 employees, 2 old and 2 newAugust 28 10 employees, 7 old and 3 newAugust 31 13 employees, 8 old and 5 newSeptember 7 14 employees, 9 old and 5 newSeptember 21 15 employees, 9 old and 6 newSeptember 23 11 employees, 6 old and 5 newOctober 5 12 employees, 6 old and 6 newOctober 9 11 employees, 6 old and 5 newOctober 10 12 employees, 6 old and 6 newOctober 23 13 employees, 6 old and 7 newNovember 6 14 employees, 6 old and 8 newNovember 19 14 employees, 6 old and 8 newNovember 26 15 employees, 6 old and 9 newDecember 7 14 employees, 6 old and 8 new25John Wiley & Sons,Inc, vLivingston,376 U S 543 (1964)January 7January 815 employees, 7 old and 8 new16 employees 8 old and 8 new26N L R BvBurns InternationalSecurity Services, Inc,406 U S272January 3015 employees, 8 old and 7 new(1972) UNITED MAINTENANCE & MANUFACTURING CO.53925 percent of the former employees of Electric. InHoward Johnson,the Supreme Court emphasized thatthere was a successor obligation inWileybecause of"the wholesale transfer of Interscience employees toWiley." In the instant case, there has been no"wholesale transfer" of Electric's employees to Re-spondent. The similarities in the mathematics of thiscase andHoward Johnsoncompel us to follow theHoward Johnsondecision. That decision is in accordwith earlier precedent. Judge Leventhal of the CircuitCourt of Appeals for the District of Columbia hasobserved that: "The cases involving the presumptionof full majority status for a certified union are pri-marilyinstanceswhere the purchasing enterprise hasretained all or most of the old employees." 28 Theninth circuit refused enforcement ofJohn Stepp'sFriendly Ford, Inc.,141 NLRB 1065 (1963), enfd. 338F.2d 833, 836 (1964). There the new employer hiredonly 3 employees of the former employer in a unit of12 salesmen.The court ruled that the certificationdid not survive the change in ownership. The per-centage of the old employees retained by the newoperator inJohn Stepp'sis approximately the same asin the instant case.My colleagues concede in footnote 15 that theHoward Johnsondecision "seems on its face to sug-gest that the Court requires that a majority of thepredecessor's employees be retained by the new em-ployer" to justify imposition of a bargaining obliga-tion on Respondent. They decline to apply that deci-sion to the instant case because the successorshipquestion there arose under Section 301 of the Act. Ido not perceive the logic in the distinction which mycolleagues find "supportable." The distinction adopt-ed by my colleagues is contrary to the views ex-pressed by this Board during the past 2 decades. As Ipointed out in footnote 17 of my opinion inSpruceUp Corporation,209 NLRB 194 (1974), Member Fan-ning correctly stated in a 1967 speech to the TexasBar Association that in deciding whether the "em-ploying industry" remains the same the Board relieson a set of criteria which includes "(3)whether he hasthe same or substantially the same work force."Whydoes this Board now decide to eliminate this criteriaindeciding successorship in unfair labor practicecases when the Supreme Court found it to be decisivein Section 301 litigation?In our recent decision inGeorgetown Stainless Mfg.Corp.,198 NLRB 234 (1972), we affirmed the dis-missal of the complaint by the Administrative LawJudge. We did not disavow the statement of the Ad-ministrative Law Judge who set forth that the Boardhas evolved over the years a set of criteria for resolv-ing successorship issues which includes whether thenew employer "has the same or substantially thesame work force." 29 Manifestly, inHoward Johnsonthe Supreme Court adopted the same test for Section301 actions that the Board has traditionally appliedin unfair labor practice cases.Nor do I believe the Supreme Court's decision inBurnssupports the conclusion of my colleagues here-in.The Court's conclusion inBurnsrested on thefinding that Burns' Lockheed work force of 42 em-ployees consisted of 27 guards who had formerlybeen employed by Wackenhut. On page 8 of its peti-tion for a writ of certiorari, the Board urged that "anemployer who takes over the business of another em-ployer, and continues to operate it in essentially thesame mannerwith a large proportion of the former em-ployees,is a `successor' employer for purposes of theNational Labor Relations Act." (Emphasis supplied.)The composition of the work force inBurnswas suchthat the Supreme Court's decision cannot be con-strued as sanctioning a bargaining order where, ashere, the new employer's work force includes a smallminority of the former employees.There is no evidence in this record tending toprove that the Union has been selected by a majorityofRespondent's employees to represent them. Noone knows how any of the nine former Electric em-ployees voted in the earlier Board election. The so-called expertise of this Board provides no basis for itto assume, surmise, or presume that all or any of thenine former employees supported the Union. TheBoard has dismissed the representation petitionwhich would have provided the employees an oppor-tunity to express their desires in a secret ballot elec-tion.There is no claim that the Employer has en-gaged in any conduct which would have preventedthe employees from making a free choice.Ihave previously indicated that, where substantial-ly all of the former employees are hired by a newowner, it is proper for this Board to presume that theratio of union supporters to nonunion employees af-ter the change of ownership remains the same as be-fore the change.30 But where the new operator hiresless than 25 percent of the former employees andthey are crossing the union's picket line to report towork, there is no reason to assume that the unionenjoys majority support among the employees of thenew employer.29On p 6 of his sl op , the Administrative Law Judgelisted the sameseven criteriafor determining successorshipthat the Board hasincorporatedin its enforcementbriefs for years Forexample,see the Board's brief to theninth circuit inGolden StateBottlingCo, et at,Nos 71-1290 and 71-1324,p 11, brief to the second circuit in theWilliamJ Burns International Detet-nve Agency, Inc, No34889. p 1728 International Associationof Machinists, District Lodge 94, AFL-CIO v30 See myconcurrence and dissentinSpruce Up Corporation.209 NLRBNLRB , 414 F 2d 1135 (1969)194 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn my opinion, no statutory policy is implementedby a bargaining order since there is no basis for find-ing that the Union represented a majority of the em-ployees after the change in ownership. My colleaguesignore the statutory policy banning recognition of aminority union.International Ladies' GarmentWork-ers'Union,AFL-CIO v. N.L.R.B.,366U.S. 731(1961). It is not the prerogative of this Board, underthe guise of effectuating statutory policy, to choose aunion as bargaining representatives for employees.The statute guarantees employees the right to makethe choice and it does not empower this Board tomake the choice for them.Since there was not a substantial continuity ofidentity in the work force after the change in opera-tions, Respondent was not obligated to bargain withthe Union, and the complaint should be dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuate thepurposes of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOTrefuse to bargaincollectivelywithUnited SteelworkersofAmerica, AFL-CIO-CLC,as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOTin any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form,join, or assist the above-named Union,or any other labor organization,to bargain col-lectivelythrough representatives of their ownchoosing, and to engage in any other concertedactivities for the purposes of collective bargain-ing or other mutual aid or protection,or to re-frain from any or all such activities.WE WILL,upon request,bargain collectivelywith the said Union as the exclusive representa-tive of all our employees in the appropriate unitwith respect to wage increases and related mat-ters, and,ifan understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees,including truckdrivers and helpers,of the Em-ployer at its Morgantown,West Virginia loca-tion;excluding office clerical employees andguards, professional employees and supervi-sors as defined inthe Act.UNITED MAINTENANCE &MANUFACTURING CO., INC.